Appendix 10.31

PARTNERRE LTD.

SWISS SHARE PURCHASE PLAN

 
1.

 

Purpose.  The purpose of the Plan is to provide employees of the Zurich Branch
of Partner Reinsurance Company Ltd., a subsidiary of PartnerRe Ltd., with an
opportunity to purchase Common Shares of the Company.

 
 

 

 

 
2.

 

Definitions.

 
 
 
 

(a)

“Board” shall mean the Board of Directors of the Company.

 
 

 

 

 
 

(b)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 
 

 

 

 
 

(c)

“Committee” shall mean the Human Resources Committee of the Board, or such other
committee as may be appointed by the Board.

 
 

 

 

 
 

(d)

“Common Shares”  shall mean the common shares of the Company, $1.00 par value
per share.

 
 

 

 

 
 

(e)

“Company” shall mean PartnerRe Ltd., a Bermuda company.

 
 

 

 

 
 

(f)

“Compensation” shall mean all base straight time gross earnings, exclusive of
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions and other compensation.

 
 

 

 

 
 

(g)

“Employee” shall mean any individual who is an employee of the Zurich Branch. 
For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company.  Where the period leave exceeds 90 days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
91st day of such leave.

 
 

 

 

 
 

(h)

“Enrollment Date” shall mean the first day of each Offering Period.

 
 

 

 

 
 

(i)

“Exercise Date” shall mean the last day of each Offering Period.

 
 

 

 

 
 

(j)

“Fair Market Value” shall mean, as of any date, the value of Common Shares
determined as follows:

 
 

 

 
 

 

(1)

If the Common Shares are listed on any established stock exchange or a national
market system, including without limitation the National Market System of the
National Association of Securities Dealers, Inc.  Automated Quotation System
(“NASDAQ”), its Fair Market Value shall be the average



--------------------------------------------------------------------------------

Appendix 10.31

 
 

 

 

of the high and low sale price for the Common Shares (or the average of the
closing bid and asked prices, if no sales were reported), as quoted on such
exchange (or the exchange with the greatest volume of trading in Common Shares)
or system on the date of such determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable: or

 

 
 

 

 

 

 

 
 

 

(2)

If the Common Shares are quoted on NASDAQ (but not on the National Market System
thereof) or is regularly quoted by a recognized securities dealer but selling
prices are not reported, its Fair Market Value shall be the average of the
closing bid and asked prices for the Common Shares on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

 

 
 

 

 

 

 

 
 

 

(3)

In the absence of an established market for the Common Shares, the Fair Market
Value thereof shall be determined in good faith by the Board.

 

 
 

 

 

 

 
 

(k)

“Offering Period” shall mean, subject to the second sentence of Section 4
hereof, a period of six months, commencing on the first Trading Day coincident
with or immediately after June 1 and December 1, of each year and terminating on
the last Trading Day in the period ending on or immediately prior to the
following November 30 and May 31, respectively.

 

 
 

 

 

 

 

 
 

(l)

“Parent” shall mean a corporation which is a “parent corporation” of the Company
within the meaning of section 424 (e) of the Code.

 

 
 

 

 

 

 

 
 

(m)

“Plan” shall mean this PartnerRe Ltd. Swiss Share Purchase Plan.

 

 
 

 

 

 

 

 
 

(n)

“Purchase Price” shall mean an amount equal to 60% of the Fair Market Value of a
Common Share on the Exercise Date.

 

 
 

 

 

 

 

 
 

(o)

“Reserves” shall mean the number of Common Shares covered by each option under
the Plan which have not yet been exercised and the number of Common Shares which
have been authorized for issuance under the Plan but not yet placed under
option.

 

 
 

 

 

 

 

 
 

(p)

“Trading Day” shall mean a day on which national stock exchanges and NASDAQ are
open for trading.

 

 
 

 

 

 

 
3.

Eligibility.

 

 
 

 

 

 

 
Each person who is an Employee on a given Enrollment Date shall be eligible to
participate in the Plan.

 

2



--------------------------------------------------------------------------------

Appendix 10.31

 

4.

Offering Periods.  The Plan shall be implemented by consecutive Offering Periods
continuing from the first Offering Period until terminated in accordance with
Section 18 hereof.  The Committee shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least fifteen (15) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

 

 

 

 

 

5.

Participation.

 

 

 

 

(a)

An Employee may become a participant in the Plan for an Offering Period by
completing a subscription agreement in the form of Exhibit A to this Plan and
filing it with the Company’s Human Resources at least ten (10) business days
prior to the applicable Enrollment Date, unless a later time for filing the
subscription agreement is set by the Committee for all Employees with respect to
a given Offering Period.

 

 

 

 

 

 

 

(b)

Contributions to the Plan by a participant who elects to make direct
contributions by wire transfer may be made at any time during the applicable
Offering Period, but no later than five (5) business days prior to the Exercise
Date, unless the participant withdraws from the Plan during such Offering Period
pursuant to Section 9.

 

 

 

 

 

 

 

(c)

At the time a participant files his or her subscription agreement, he or she
shall elect to pay contributions in an amount (expressed as a whole number
percentage) not less than one percent (1%) and not exceeding eight percent (8%)
of the Compensation which he or she receives during the Offering Period;
provided, however, that in no event may any participant be permitted to
contribute more than 5,000 CHF annually.

 

 

 

 

 

 

 

(d)

All contributions made by a participant shall be credited to his or her account
under the Plan. A participant may not make any additional payments into such
account.

 

 

 

 

 

 

 

(e)

A participant may discontinue his or her participation in the Plan, as provided
in Section 9 hereof, at any time during the Offering Period as long as such
withdraw is made not less than ten (10) days prior to the Exercise Date.  Once
an Offering Period has commenced, a participant may not increase or decrease the
rate of his or her contributions for that Offering Period, but may, during that
Offering Period, increase or decrease the rate of his or her contributions for
the next succeeding Offering Period, by completing or filing with the Company a
new subscription agreement, at least ten (10) business days prior to the end of
that Offering Period, authorizing a change in the contribution rate.  A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless terminated as provided in Section 9 hereof.

3



--------------------------------------------------------------------------------

Appendix 10.31

 
 

(f)

At the time the option is exercised, in whole or in part, or at the time some or
all of the Common Shares issued under the Plan are disposed of, the participant
must make adequate provisions for the Company’s federal, state, or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Shares.  At any time, the Company may, but will
not be obligated to, withhold from the participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Shares by the
Employee.

 
 

 

 

 
6.

Grant of Option.  On the Enrollment Date of each Offering Period, each Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Date of such Offering Period (at the applicable Purchase Price) up
to a number of Common Shares determined by dividing such Employee’s
contributions received by the Company prior to such Exercise Date and retained
in the participant’s account as of the Exercise Date by the applicable Purchase
Price; provided, however, that in no event shall an Employee be permitted to
contribute more than 5,000 CHF annually. Exercise of the option shall occur as
provided in Section 7 hereof, unless the participant has withdrawn pursuant to
Section 9 hereof, and shall expire on the last day of the Offering Period.

 
 

 

 

 

 
7.

Exercise of Option.  Unless a participant withdraws from the Plan as provided in
Section 9 hereof, his or her option for the purchase of shares will be exercised
automatically on the Exercise Date, and, subject to the limitations set forth in
Sections 6 and 11 hereof, the maximum number of full shares subject to option
shall be purchased for such participant at the applicable Purchase Price with
the contributions in his or her account.  No fractional shares will be
purchased; any contributions in a participant’s account which are not sufficient
to purchase a full share shall be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant as
provided in Section 9 hereof.  Any other monies left over in a participant’s
account after the Exercise Date shall also be retained in the participant’s
account for the subsequent Offering Period.  During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by the
participant.

 
 

 

 

 

 
8.

Delivery.  As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the allocation of the
Common Shares purchased upon exercise of a Participant’s option to the
Participant’s account with a broker selected by the Company.  The Common Shares
shall be held by such brokerage account until such time as the Common Shares are
sold or transferred by such Participant consistent with the requirements of
Section 14 hereof.

4



--------------------------------------------------------------------------------

Appendix 10.31

 

9.

Withdrawal; Termination of Employment.

 

 

 

 

 

 

(a)

A participant may withdraw from the Plan at any time but not less than ten (10)
business days prior to the Exercise Date by giving written notice to the Company
in the form of Exhibit B to this Plan.  If a participant withdraws from the Plan
during an Offering Period, he or she may not resume participation until the next
Offering Period.  He or she may resume participation for any other Offering
Period by delivering to the Company a new subscription agreement at least ten
(10) days prior to the Enrollment Date for such Offering Period.

 

 

 

 

 

 

 

(b)

Any provisions of the Plan to the contrary notwithstanding, a participant will
be deemed to have withdrawn from the Plan if his or her contributions are not
received by the Company five (5) business days prior to the Exercise Date.

 

 

 

 

 

 

 

(c)

Upon a participant’s ceasing to be an Employee, for any reason, he or she will
be deemed to have elected to withdraw from the Plan and any monies credited to
such participant’s account but not yet used to exercise the option will be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 13 hereof, and such participant’s
option will be automatically terminated.

 

 

 

 

 

 

 

(d)

A participant’s withdrawal from an Offering Period will not have any effect upon
his or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company.

 

 

 

 

 

10.

Interest.

 

 

 

 

 

 

 

No interest or other increment shall accrue or be payable with respect to any of
the contributions deductions of a participant in the Plan.

 

 

 

 

 

 

11.

Shares.

 

 

 

 

 

 

(a)

The maximum number of Common Shares which shall be made available for sale under
the Plan shall be 200,000 shares, subject to adjustment upon changes in
capitalization of the Company as provided in Section 17 hereof.  If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

 

 

 

 

 

 

(b)

No participant will have an interest or voting right in shares covered by his
option until such option has been exercised.

5



--------------------------------------------------------------------------------

Appendix 10.31

 
 

(c)

Shares to be delivered to a participant under the Plan will be registered in the
name of the participant or in the name of the participant and his or her spouse.

 
 

 

 

 
12.

Administration.

 
The Committee shall have authority to administer the Plan or delegate certain
matters to the Company’s Chief Executive Officer, including without limitation:
 
 

(a)

Method of contribution

 
 

(b)

Amount of contribution

 
 

(c)

Annual limitation of contributions

 
 

(d)

Amount of discount

 
 

(e)

Adjustment to time period of restriction on sale or transfer of Common Shares

 
 

(f)

Cut off time for withdrawal of contributions.

 
 

 

 

13.
Designation of Beneficiary.
 
 

 

 

 
 

(a)

A participant may file a written designation of a beneficiary who is to receive
any shares and cash, if any, from the participant’s account under the plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
or cash.  In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.

 
 

 

 

 

 
 

(b)

Such designation of beneficiary may be changed by the participant at any time by
written notice.  In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 
 

 

 

14.
Transferability.  Neither contributions credited to a participant’s account nor
any rights with regard to the exercise of an option or to receive shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution or as provided in
Section 13 hereof) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 9 hereof.  Common Shares acquired by a
Participant pursuant to the Plan may not be sold, transferred, pledged or
otherwise encumbered or disposed of by

6



--------------------------------------------------------------------------------

Appendix 10.31

 

the Participant during the two-year period beginning on the date of the
acquisition of such shares by the Participant.

 

 

 

15.

Use of Funds.  All contributions received or held by the Company under the Plan
may be used by the Company for any corporate purpose, and the Company shall not
be obligated to segregate such contributions.

 

 

 

 

 

 

16.

Reports.  Individual accounts will be maintained for each participant in the
Plan.  Statements of account will be given to participating Employees at least
annually, within such time as the Committee may reasonably determine, which
statements will set forth the amounts of contributions, the Purchase Price, the
number of shares purchased and the remaining cash balance, if any.

 

 

 

 

 

 

17.

Adjustments Upon Changes in Capitalization.

 

 

 

 

 

 

(a)

Changes in Capitalization.  Subject to any required action by the shareholders
of the Company, the Reserves as well as the price per Common Shares covered by
each option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
Common Shares resulting from a share split, reverse share split, share dividend,
combination or reclassification of the Common Shares, or any other increase or
decrease in the number of Common Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Common Shares subject to an option.

 

 

 

 

 

 

 

(b)

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.

 

 

 

 

 

 

 

(c)

Merger or Asset Sale.  In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
to shorten the Offering Period then in progress by setting a new Exercise Date
(the “New Exercise Date”).  If the Board shortens the Offering Period then in

7



--------------------------------------------------------------------------------

Appendix 10.31

 

 

progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for his
option has been changed to the New Exercise Date and that his option will be
exercised automatically on the New Exercise Date, unless prior to such date he
has withdrawn from the Offering Period as provided in Section 10 hereof.  For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share subject to the option immediately prior to the
sale of assets or merger, the consideration (whether shares, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Shares for each Common Share held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Common Shares); provided, however, that if such consideration received in the
sale of assets or merger was not solely common shares of the successor
corporation or its parent (as defined in Section 424 (e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common shares of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Shares in the
sale of assets or merger.

 

 

 

 

 

 

The Board may, if its so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Common Share
covered by each outstanding option, in the event the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Common Shares, and in the event of the Company
being consolidated with or merged into any other corporation.

 

 

 

 

 

18.

Amendment or Termination.

 

 

 

 

 

(a)

The Committee may at any time and for any reason terminate or amend the Plan. 
Except as provided in Section 17 hereof, no such termination may adversely
affect options previously granted; provided, that an Offering Period may be
terminated by the Board on any Exercise Date if the Board determines that the
termination of the Plan is in the best interests of the Company and its
shareholders.  Except as provided in Section 17 hereof, no amendment may make
any change in any option theretofore granted which adversely affects the rights
of any participant.

 

 

 

 

 

 

 

(b)

Without shareholder consent and without regard to whether any participant rights
may be considered to have been “adversely affected,” the Committee shall be
entitled to change the Offering Periods, limit the

8



--------------------------------------------------------------------------------

Appendix 10.31

 

 

frequency or number of changes in the amount withheld during an Offering Period,
establish and change, at any time in its sole discretion, a formula for
determining the conversion rate applicable to amounts withheld in a currency
other than U.S. dollars, permit payroll withholding in excess of the amount
designated by a participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods or accounting and crediting procedures
to ensure that amounts applied toward the purchase of Common Shares for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Committee finds, in its sole discretion, advisable and consistent with the Plan.

 

 

 

 

 

19.

Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

 

 

 

 

 

20.

Conditions Upon Issuance of Shares.  Shares shall not be issued with respect to
an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder
and the requirements of any shares exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

 

 

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
attention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

 

 

21.

Term of Plan.  The Plan shall become effective upon the earlier to occur of its
adoption by the Board of Directors or its approval by the shareholders of the
Company.  It shall continue in effect for a term of ten (10) years thereafter
unless sooner terminated under Section 18 hereof.

9